UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7484



LEVI BROWN, SR.,

                                                Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. William B. Traxler, Jr., District
Judge. (CA-98-948-2-21)


Submitted:   January 7, 1999                 Decided:   January 20, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Levi Brown, Sr., Appellant Pro Se. Donald John Zelenka, Chief Dep-
uty Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Levi Brown appeals the district court’s order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. Brown v. South Carolina, No. CA-98-948-2-21

(D.S.C. Sept. 28, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2